Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/2022 has been entered.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney DeRosa’s paralegal (Erica)  on 5/19/2022.  This examiner’s amendment is being done because there have been multiple claims sets submitted on 5/16/2022 and  5/19/2022.  There was no indication on any of the claim sets to denote which claim set is the most current or will replace the other claim sets. Examiner conducted an interview with Applicant’s representative to ascertain which claim set should be the claim set of record.  Examiner has provided the correct claim set below, which should be entered by examiner amendment.  

 A cart comprising: 
a planar platform for holding bulk goods, the platform comprising first and second oppositely disposed ends and first and second oppositely disposed sides, a top surface and an underside; 
one or more casters or wheels attached to the platform to facilitate mobility; and 
a plurality of upstanding rails extend from the platform at one or both oppositely disposed ends of the cart, the plurality of upstanding rails include outer rails located near corners of the platform and a pair of inner rails disposed inwardly of the outer rails near a centerline of each end; and
a crossbar disposed between and connecting one of the outer rails to one of the inner rails for stability and to provide a support surface and an outwardly curved handle extends from a top of each inner rail, each outwardly curved handle comprises an intermediate portion that extends upwardly and longitudinally away from the cart and an end portion that extends laterally and horizontally from the intermediate portion which facilitates a user’s ability to push and/or pull the cart.

9.	A cart comprising:
a planar platform for holding bulk goods, the platform comprising first and second oppositely disposed ends and first and second oppositely disposed sides, a top surface and an underside; 
one or more casters or wheels attached to the platform to facilitate mobility; and
a plurality of upstanding rails extend from the platform at one or both oppositely disposed ends of the cart, the plurality of upstanding rails include outer rails located near corners of the platform and a pair of inner rails disposed inwardly of the outer rails near a centerline of each end; and
a crossbar disposed between and connecting one of the outer rails to one of the inner rails for stability and to provide a support surface and an outwardly curved handle extends from a top of each inner rail, each of the outwardly curved handles further comprises a portion that extends longitudinally away from a center of the platform and an other portion that extends from the first portion along a lateral axis away from the center of the platform, wherein each crossbar is inclined downwardly from the outer rail to the inner rail.

11. A cart comprising: 
a planar platform for holding bulk goods, the platform comprising first and second oppositely disposed ends and first and second oppositely sides, a top surface and an underside; 
one or more casters or wheels attached to the platform to facilitate mobility; and
a plurality of upstanding rails extend from the platform at one or both oppositely disposed ends of the cart, the plurality of upstanding rails include outer rails located near corners of the platform and a pair of inner rails disposed inwardly of the outer rails near a centerline of each end; and 
a crossbar disposed between and connecting one of the outer rails to one of the inner rails for stability and to provide a support surface and an outwardly curved handle extends from a top of each inner rail, each of the outwardly curved handles further comprises a portion that extends longitudinally away from a center of the platform and an other portion that extends from the first portion along a lateral axis away from the center of the platform, wherein an opening is formed between the inner rails for accepting elongated goods and each crossbar is inclined downwardly from the outer rail to the inner rail.

Reasons for Allowance
Claims 1, 9 and 11 are allowed.  The following is an examiner’s statement of reasons for allowance: The prior art, either taken alone or in combination, does not disclose a crossbar disposed between and connecting one of the outer rails to one of the inner rails for stability and to provide a support surface and an outwardly curved handle extends from a top of each inner rail, each outwardly curved handle comprises an intermediate portion that extends upwardly and longitudinally away from the cart and an end portion that extends laterally and horizontally from the intermediate portion which facilitates a user’s ability to push and/or pull the cart in combination with the other limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hilary Johns, whose telephone number is (313)446-4852. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson, can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)?

/Hilary Johns/
Examiner, Art Unit 3616
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618